Nichols, Chief Justice.
This is the second appearance of these parties before this court. Cale v. Cale, 242 Ga. 600 (250 SE2d 467) (1978).
The former husband appeals from orders finding him in contempt for nonpayment of an orthodontist’s bill for his child and attorney fees for his former wife, and for his *520selling of stock belonging to the parties.
Submitted February 23, 1979
Decided April 17, 1979.
Torin D. Togut, for appellant.
Lipscomb, Mantón & Johnson, John P. Mantón, for appellee.
1. He first contends that a certain bank and a certain stock brokerage firm should have been joined as parties regarding the matter of his having sold the stock. No error has been shown. A person’s testimony may be obtained without making him a party. This enumeration of error is without merit.
2. The evidence supports the judgment of contempt regarding sale of the stock. Accordingly, the second enumeration of error is without merit. Price v. Dawkins, 242 Ga. 41 (1) (247 SE2d 844) (1978); Barrett v. Barrett, 242 Ga. 250 (248 SE2d 655) (1978).
3. For want of a transcript of the hearing on attorney fees, the final enumeration of error relating to the award of attorney fees for the wife cannot be considered. This court will assume that the trial court ruled correctly. Hagan v. Walker, 241 Ga. 429 (246 SE2d 326) (1978); Johnson v. Johnson, 242 Ga. 339 (249 SE2d 22) (1978).
4. This court finds that this appeal was taken for delay only, and the clerk is directed to enter ten percent damages upon the remittitur. Code Ann. § 6-1801.

Judgment affirmed.


All the Justices concur, except Jordan and Hall, JJ., who dissent from Division 4.